DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the composition species of claims 65-73 and 75-92 in the reply filed on December 20, 2021 is acknowledged.
Claims 96-112 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and claims 74, and 93-95 as drawn to nonelected subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 72 is objected to because of the following informalities: a comma instead of a semicolon after “glycerin”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 contains the trademark/trade name “Pemulen®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polymeric emulsifier and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 65-70, 76, 77, 79-90, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin (US 2010/0174000).
Regarding claims 65-70, 75-77, and 79-92, Sarrazin teaches an ophthalmic oil-in-water emulsion composition comprising water, at least one oil including oils of avocado and castor bean at 0.5% to 5% by weight, a surfactant at 0.01 to 0.1% by weight such as 0.1%, and a thickener (title; abstract; claims 21, 32, 33).   Sarrazin specifically teaches Pemulen® (para.0026; claim 30) for viscosity enhancer or thickener, “whose concentration will depend on the thickener used and the application in question” (para.0061).  Sarrazin expressly teaches polysorbate 80 (paras.0008, 0022, 0071; claim 24), celluloses (para.0024; claim 27), glycerin and tonicity agents (paras. 0034, 0037; claim 36), other vegetable oils such as those in instant claims 76 and 91 (claim 32), preservatives or biocidal agents (para.0034).  The composition has a gel consistency (para.0025) and can be an artificial tear (para.0041).
Sarrazin does not specifically teach an example composition comprising the combination of avocado and castor oils and the concentrations of the oils, surfactant and thickener in present claims 65, 68-70, 73, and 82-90.  
However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to do so.  The skilled person would have been taught to do so because Sarrazin expressly teaches both avocado and castor oils and using more than one oil.  Regarding the concentrations of the oils, surfactant, and thickener, the skilled artisan would have recognized the relative concentrations as result-effective variables that affect the efficacy, consistency, and other features of the composition.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, .  

Claims 65-73 and 75-92 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin (US 2010/0174000) as applied to claims 65-70, 76, 77, 79-90, and 92 above, and further in view of Vehige (US 2013/0090308).
Sarrazin does not specifically disclose the celluloses and combinations in claims 71, 72, and 78.  Claim 91 depends from claim 78, however as discussed above Sarrazin teaches these oils.  Claim 75 depends from claim 73, and Sarrazin teaches preservatives. 
Vehige is drawn to ophthalmic compositions and methods useful to treat dry eye, and teaches (entire document, esp. title; abstract; Tables 1-3; claims 1-11) combining the following:
Water;
Castor oil, about 0.05-0.5%, about 0.1-0.2%, or about 0.175% w/w;
Olive oil, about 0.005-1 %, about 0.01-0.2%, or about 0.075% w/w;
Glycerin, about 0.2-5%, about 0.5-2%, or about 1.0% w/w;
Polyoxyethylene (80) sorbitan monooleate, about 0.1-2%, about 0.3%-0.7%, or about 0.5% w/w;
A Cl0-30 alkyl acrylate crosspolymer, about 0.02-0.5%, about 0.05-0.2%, or about 0.1 % w/w;
Carboxymethylcellulose sodium (low viscosity), about 0.1-2%, about 0.3%-0.7%, or about 0.5% w/w;
Boric acid, about 0.02-2%, about 0.5-0.7%, or about 0.6% w/w; and
Preservatives (para.0018), about 0.0001% w.w to about 25% w/w, or from about 0.002% w/w to about 0.05% w/w, or from about 0.005% w/w to about 0.02% w/w, or about 0.01 % w/w.
  Vehige teaches boric acid concentration of about 0.02% to about 2% w/w (claim 5), various celluloses such as HPMC (paras.0015, 0020), and other suitable preservatives (para.0017).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarrazin and Vehige       as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to oil-in-water emulsion ophthalmic compositions suitable as artificial tears comprising vegetable oils including castor oil and other vegetable oils rich in oleic acid such as avocado and olive oils, and Vehige teaches using the combinations of excipients and their suitable concentration ranges.  As noted above selecting a relative concentration of each oil and excipient within prior art knowledge would have been within the realm of experimentation.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 65-73 and 75-92 are provisionally rejected on the ground of nonstatutory double patenting as being , unpatentable over claims 74, 78, 87, 89, 90, 92-94, 96, 101-103, 105, and 106 (December 20, 2021) of copending Application No. 15/680,998 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each,  other because both claim sets are drawn to compositions for applying to the eye or eyelid of a human comprising: water, 0.05% (w/v) to about 0.3% (w/v), inclusive, of a hydrophobic component comprising avocado oil and castor oil, said hydrophobic component being effective to beneficially treat dry eye syndrome; and at least one component selected from the group consisting of: an emulsifier component, a surfactant component, a tonicity component, a polyelectrolyte component, an emulsion stability component, a viscosity-inducing component, a demulcent component, an anti-oxidant component, a pH adjustment component, a buffer component, and a preservative component.  The present claims recite a broader range of hydrophobic component concentration and therefore the ‘998 application’s claims anticipate them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615